           Case 3:20-cv-03186-TSH Document 7 Filed 05/20/20 Page 1 of 3




                                                            ISTRIC
                                                       TES D      TC
                                                     TA




                                                                                        O
                                                S




                                                                                         U
                                               ED




                                                                                          RT
                                                                 TED




                                           UNIT
                                                             GRAN




                                                                                                R NIA
                                           NO
                                                                                      son
                                                                    homa   s S. Hix




                                                                                                FO
                                                         J u d ge T




                                             RT




                                                                                            LI
                                                    ER




                                               H




                                                                                        A
                                                         N                                  C
                                                             D IS T IC T         OF
                                                                   R
                                                    The Clerk shall close the case.
                                                    DATED: 5/20/2020



Attorneys for Plaintiff Tesla, Inc.
Case 3:20-cv-03186-TSH Document 7 Filed 05/20/20 Page 2 of 3




                       /s/ Alex Spiro




                       Attorneys for Plaintiff
Case 3:20-cv-03186-TSH Document 7 Filed 05/20/20 Page 3 of 3




                     /s/ Kyle Batter
